Citation Nr: 1633017	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-11 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for a psychiatric disability characterized as post traumatic stress disorder and depressive disorder with schizoid, masochistic and schizotypal traits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals Board on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appeal is presently in the jurisdiction of the RO in St. Petersburg, Florida.  

In February 2012, the Board upheld an October 2008 RO decision that determined that a September 2008 Substantive Appeal was untimely in regard to a claim for service connection for PTSD that had been denied in a July 2005 rating, and also remanded for issuance of a statement of the case (SOC) regarding the initiated appeal via a notice of disagreement (NOD) for an effective date prior to December 4, 2008 for entitlement to service connection for PTSD assigned by the RO in a May 2009 grant of service connection for PTSD.  The Veteran perfected the effective date appeal in May 2012 after the RO issued a SOC in April 2012.  

During the pendency of the appeal, the Veteran died in April 2014.  The Board dismissed the appeal in an October 2014 decision.  The appellant is the Veteran's widow who filed a claim for substitution in June 2014 via an application for DIC and accrued benefits within a year of his death.  See VA 21-534 EZ in Virtual VA entered 6/13/14 in Virtual VA.  In February 2015 the RO issued a determination that recognized appellant as the substitute claimant in this matter.  Thus, the current appellant has been substituted as the claimant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also 38 C.F.R. § 3.1010(e) (effective October 6, 2014).





FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied in a prior final rating decision of February 2004 rating which the Veteran did not appeal; subsequent to this decision, a petition to reopen the claim was denied in a July 2005 rating decision.  The Veteran filed a notice of disagreement (NOD) with that determination on February 2, 2006 but the decision became final after he failed to timely file a substantive appeal.  

2.  Between the most recent final denial of July 2005 and February 2, 2006, there was no pending, unadjudicated claim for service connection for a psychiatric disorder of any sort.

3.  The February 2, 2006 NOD filed in response to the July 5 rating can be reasonably construed to be communication reflecting the intent to file a claim.


CONCLUSION OF LAW

The criteria are met for an effective date of February 2, 2006 but no earlier, for the award of service connection for a psychiatric disorder. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473   (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an December 2008 letter which informed the Veteran of the evidence generally needed to support the claim of service connection. This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, this letter was provided the Veteran prior to the initial rating on appeal; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Moreover, because this appeal arises from the Veteran's timely disagreement with the effective date assigned following grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

II. Entitlement to an Earlier Effective Date for Grant of Service Connection

The Veteran originally filed a claim for entitlement to service connection for PTSD on November 4, 2003; this was denied by the RO in a February 2004 rating with notice sent the same month.  The Veteran did not appeal this decision.  He then filed a petition to reopen the claim on April 15, 2005; this was denied by the RO in July 2005, with notice sent on July 20, 2005.  The Veteran filed a notice of disagreement (NOD) with this rating on February 10, 2006.  Subsequently the RO issued a statement of the case (SOC) on May 21, 2008.  The Veteran then sent a VA Form I-9 on September 18, 2008, more than a year after the July 2005 rating notice was sent to him and more than 60 days after the SOC was sent.  The RO therefore sent a determination in October 2008 to him advising him that his September 2008 I-9 was untimely and this determination was later upheld by the Board in a February 2012 decision.  The Veteran did not appeal the Board's February 2012 decision to the Court.  

Following the September 18, 2008 VA Form I-9 that was deemed untimely, the next communication expressing a desire to file a claim based on entitlement to service connection is dated on December 4, 2008 where the Veteran expressed a desire to file a claim for service connection for PTSD.  Service connection was later granted for PTSD in a May 2009 decision which assigned a 70 percent rating effective on December 4, 2008.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(i).  

In this instance the Board notes that entitlement arose as early as January 2004, when the Veteran was treated by VA for depression and nightmares with a February 2004 psychiatry visit giving a provisional diagnosis of PTSD with history of flashbacks, nightmares and depression.  See VBMS 154 pg CAPRI at pages 127, 131.  Subsequently, the diagnosis of PTSD was confirmed in other records and examinations including an April 2009 VA examination which assigned Axis I diagnoses of PTSD and Depressive Disorder NOS which it linked to confirmed in-service stressors and formed the basis for the RO granting service connection for a psychiatric disorder in its May 2009 rating that assigned the December 4, 2008 effective date for entitlement to service connection.  However, the law as stated above clearly states that the effective date is the later of either the date of receipt of claim or the date of entitlement arose.  The Board must therefore determine whether a claim that was not subjected to a final decision arose after entitlement arose in January 2004.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3)  (West 2002); 38 C.F.R. § 20.302(b) (2015); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542   (1992) (where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  As previously noted, there were prior denials of claims of service connection for a psychiatric disorder, first in the February 2004 rating which the Veteran did not initiate an appeal by filing a notice of disagreement (NOD).  Subsequently, a July 2005 rating denied the claim, which the Veteran initiated appeal of by filing a notice of disagreement.  However, he failed to timely file a substantive appeal.  Indeed, the VA Form I-9 in September 2009 which was received more than a year after the notice of the July 2005 rating and more than 60 days after the SOC was issued in May 2008.  The Board's February 2012 decision that confirmed the untimeliness of the September 2009 VA Form I-9 is subject to revision only on the grounds of clear and unmistakable error and will be reversed or revised if evidence establishes such error. 38 U.S.C.A. § 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Because the appellant has not asserted a claim of CUE in the Board's October 1995 decision, this remains a final decision as to the untimeliness of the September 2009 I-9.   

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2) , 3.400(r). 

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date of February 10, 2006, for the grant of service connection for a psychiatric disorder is warranted. 

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  The most recent final and binding disposition is again noted to be the July 2005 rating in which the Veteran failed to perfect a timely appeal.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157. See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155). The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157.

In this instance, the Board notes that there is not shown to be a formal application for benefits such as a VA 21-526 "Application for Compensation" submitted after the July 2005 denial and prior to the December 4, 2008 claim that was accepted by the RO as the Veteran's petition to reopen his previously denied claim for PTSD.  As for the December 4, 2008 claim accepted by the RO, this was submitted on a VAF 21-4138 Statement in Support of Claim, the Veteran stated "I would like to file for Service Connection for PTSD."  However the Board notes that following the July 2005 denial, the Veteran filed a NOD on a VAF 21-4138 Statement in Support of Claim on February 10, 2006 in which he stated in pertinent part "I disagree with your rating decision of 7/20/05 in which you denied service connection for PTSD."  Shortly after this he filed another VAF 21-4138 Statement in Support of Claim received by the RO on November 1, 2006 in which he stated the following:  "I am sending the attached medical reports and ask that they be considered in connection with the appeal that I have filed for service connection for PTSD."  

Although these communications were in conjunction with his attempts to appeal the July 2005 decision that were ultimately unsuccessful due to the untimely I-9, they may also be reasonably construed as communications expressing his intent to apply for one or more benefits under the laws administered by VA.  Furthermore the Veteran utilized the VAF 21-4138 Statement in Support of Claim both in the February 10, 2006 NOD and the November 1, 2006 statement elaborating that he was sending medical documents in support of his appeal.  Thus, the Board finds that, with application of the benefit of the doubt, that these communications in his February 2006 NOD, further elaborated upon by the November 2006 statement, can be broadly construed to constitute a formal petition to reopen his previously denied claim for PTSD.  Accordingly the Board finds that the effective date of entitlement to service connection for PTSD is warranted as of the February 10, 2006 NOD. 

The Board further notes that the VA records do not disclose evidence of examination or hospitalization for psychiatric issues such as PTSD during the small window of time between the July 2005 prior denial and the February 10, 2006 NOD that has been accepted as a formal petition to reopen the previously denied claim.  Accordingly the provisions in regard to receipt of a report of examination or hospitalization by VA as an informal claim for increased benefits or an informal claim to reopen under 38 C.F.R. § 3.157, as in existence during the relevant time period, do not allow for an earlier effective date than February 10, 2006. 

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. §3.156(c), with revisions made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Such exceptions are not applicable in this matter where the STRs were obtained and associated with the claims file prior to the first final adjudication of February 2004 and thus have no bearing in the outcome of the effective date claim and no supplemental records from the service department were submitted after the expiration of the appeal period of the July 2005 most recent prior denial.  

Therefore, the Board concludes that the effective date of the Veteran's service-connected PTSD should be adjusted to February 10, 2006, but no earlier.  The appeal is granted to this extent. 


ORDER

An effective date of February 10, 2006 for entitlement to service connection for a psychiatric disorder is granted, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
E.S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


